DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 06/10/2020.
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 06/10/2020 have been placed in the application file and the information referred to therein has been considered. 
Specification
The abstract of the disclosure is objected to because: The Abstract should be presented on separate sheet. The claim(s), abstract and sequence listing (if any) should not be included on a sheet including any other part of the application.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 1, a presence of recurring units derived from monomer (M) in a claimed block-copolymer is recited as optional (see below claim 1 marked by Examiner below) and further the presence and amount of the monomer (M) recited positively. This creates great deal of confusion. If Applicant claims monomer (M) as optional in blocks A and B, then claimed fluorinated block copolymer can either contain (M) in both blocks A and B, or contain said monomer only in block A or only in block B, or does not contain at all? If presence (M) in block A is optional how (i.e. can be 0) how monomer (M) can be positively recited in the range from 0.05 mol.% to 2 mol. % based on 100% moles of said copolymer (Fb)? It appears to Examiner that the Applicant either claims one of different block copolymers ((A-M)-B, A-(B-M), (A-M) -(B-M), A-B, or claim 1 contains broader limitation together with narrow range of limitation.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 2-20 depend from claim 1 directly or indirectly and fall therewith. 
In claim 2 it is not clear how said monomer (M) in an amount of from 0.5 mol.% to 1. 9 mol. % based on 100 moles of said copolymer (Fb), if presence of (M) in the block A is optional (no further comprising).
Claim 6 recites the limitation “said monomer (MA)”. Claim 6 depends from claim 1, no MA recited in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “monomer (MA)”. Claim 10 depends from claim 1, no MA recited in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Decision to grant a Patent issued by EPO for Application EP EP.18819113.A (European counterpart of the instant Application) on 01/13/2022, US 2014/0315080, US 20130296512, US 20140120269, US 8337725.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727